In an action by plaintiff wife to recover damages for personal injuries sustained when she was struck by some cans that fell from a shelf in defendant’s store, and by her husband to recover damages for loss of services and medical expenses, defendant appeals from a judgment of the Supremo Court, Queens County, entered November 16, 1960, upon a verdict in favor of plaintiffs, after a jury trial. Judgment affirmed, with costs. No opinion. Nolan, P. J., Beldock, Ughetta, Kleinfeld and Christ, JJ., concur.